 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDUnion Packing Co. and United Food and Commer-cial Workers, AFL-CIO, Local 216A. Case 17-CA-9655February 25, 1982DECISION AND ORDERBY CHAIRMAN VAN I)E WATE R ANDMFMBERS JENKINS ANt) HUNTFI ROn August 24, 1981, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Union Packing Co., Omaha, Nebraska, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:Substitute the following for paragraphs l(c):"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act."i The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy notto overrule an administrative lasw judge's resolutions with respect tocredibility unless the clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NL.RB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). Wehave carefully examined Ihe record and find no basis for reversing hisfindings.DECISIONSTATEMENT1 OF 'ITHI: CASEJAMES M. KENNErDY, Administrative Law Judge: Thiscase was heard before me in Omaha, Nebraska, on Janu-ary 13-15 and February 24, 1981, pursuant to a com-plaint issued by the Regional Director for Region 17 ofthe National Labor Relations Board on June 22, 1980,'and which is based on a charge originally filed by UnitedFood and Commercial Workers, AFL-CIO, Local 216A(herein called the Union), on May 12 and amended onJune 18. The complaint alleges that Union Packing Co.(herein called Respondent) has engaged in certain viola-tions of Section 8(a)(1) and (3) of the National Labor Re-lations Act, as amended (herein called the Act).The issues presented are whether or not Respondentdischarged two employees for their activities on behalfof the Union, assigned them and others to more oneroustasks because of such activities, otherwise interfered withemployee rights by threatening them with reprisals, dis-charge, and more arduous jobs, and promised them bene-fits to coerce or dissuade them from unionizing.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINI)IN(;S OF FACT1. RIlSPONI)INI'S BUSINISSRespondent admits it is a Nebraska corporation en-gaged in the meat packing business and having a slaugh-terhouse located in Omaha. It further admits that duringthe past year, in the course and conduct of its business, ithas purchased and received goods and services valued inexcess of $50,000 from suppliers outside Nebraska. Ac-cordingly it admits, and I find, that it is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.ii. THE I.ABOR ORGANIZATION INVOtIViI)Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. ITHi Al IIl;Ei) UNFAIR I.ABOR PRACTICESA. Background and ParticipantsRespondent operates a beef slaughterhouse and pack-ing facility in Omaha. The facility is reasonably modernand, typical of slaughterhouses, operates in a productionline manner. Animals are killed, hooked by a hind leg toa moving chain, "stuck" in the blood pit to drain bloodfrom the carotid artery, and then chain-carried throughvarious work stations. Typically each work station in-volves a single employee who makes a single cut witheither a straight or an air knife. An exception are thoseindividuals who operate the hide pullers. They are re-quired to make several cuts and to attach the hide to thedevice to remove it from the carcass. In addition, theorgans of the animal's alimentary tract are graded byI All dates herein refer to 1980 unless otherwise indicated260 NLRB No. 64470 UNION PACKING CO)United States Department of Agriculture inspectors andthe edible ones are sent to the offal department while theinedible ones are sent to the rendering department. All ofthese operations occur on the kill floor. In addition tothe departments previously mentioned, there are also thehide cellar and the cooler department.The record is not clear how many employees Re-spondent actually employs each day, but it is at least sev-eral hundred. The plant manager is Jerry Brown, Thekill floor foreman is Verlin "Alabama" Cox and his as-sistant is Guido Haase. Don "Doc" Delaware is the fore-man of the hide department. His assistant is Dennis Piitt-mann; the leadman in the hide cellar is Arthur "Buck"Lyle. The offal department foreman is Elmer Branson.Other management associated individuals involved in thecase are Carole Hansen, the personnel officer/insurancecoordinator, and Johnnie Patterson, the processed meatsalesman, formerly the offal foreman. Hansen's work-place was in the main office next to Brown's and Corpo-rate Vice President George Schueman. In actualityBrown had little use for an office for he has difficultyreading and writing; instead, he is most often found inand around the plant premises. Most of the operationalpaperwork occurs in Schueman's office. At the time inquestion Patterson occupied an open area near the killfloor where he was commonly visited by employees ontheir breaks because of the free coffee he offered.Although the incidents to be described occurred in1980, the Union's organizing began in April 1979. It wasa slow campaign and the Union did not file its electionpetition until February 1980. An election was conductedon April 11. Another labor organization intervened inthe election and obtained enough votes so that a runoffwas required, although the intervenor was eliminated.The runoff election is currently blocked by the instantunfair labor practice proceeding.The employees whom the General Counsel allegeshave been discriminated against were all kill floor em-ployees. Elmer Pruett was a tail cutter; Bill Camerlinckwas a hide puller; Clifford Little was a rumper (heskinned that area of the carcass); Dennis Stiles was abelly ripper or crotcher; and Jose Martinez was an en-trail separator.B. The Union Activity of the Alleged DiscriminateesEach of the alleged discriminatees, Pruett, Camerlinck,Little, Stiles, and Martinez, testified they attended five orsix union meetings, at which they spoke to other employ-ees regarding the benefits of unionization, and, except forMartinez, wore union stickers on their helmets duringthe week or 10 days before the April 11 election. Mar-tinez was one of the Union's observers during the elec-tion. It does not appear that any of these individuals wasin the forefront of the Union's organizing; there is no tes-timony that they were involved in card solicitation orheld any union leadership positions during the organizingdrive. According to Skip Niederdeppe, the Union's pro-fessional organizer, approximately 160 employees signedauthorization cards. It also appears that during the weekor 10 days before the election a large number of employ-ees wore union stickers on their helmets and pasted themon their lockers. In fact, according to Plant ManagerBrown, he even wore a sticker on his helmet for a shorttime I day. Furthermore, the record shows that 127 em-ployees voted for the Union in the April election.C. Alleged Interference, Restraint, and CoercionThe complaint alleges that Respondent, through var-ious supervisors and/or agents, engaged in a variety ofindependent violations of Section 8(a)(1) of the Act. Theprincipal actors in this alleged misconduct are PlantManager Jerry Brown, Assistant Kill Floor ForemanGuido Haase, and salesman Johnnie Patterson. For orga-nizational purposes, I shall deal with the allegationsagainst the supposed wrongdoers.Jerry Brown1. Paragraphs 5(c) and (d) of the complaint allege thaton January 8 Jerry Brown interrogated employees re-garding their union activities and threatened employeeswith reprisals if they supported the Union and repeatedsimilar threats sometime in February.There are two incidents on which the General Counselrelies. The first involves employee Louis Newcomberand the second involves Newcomber and alleged discri-minatee Bill Camerlinck.Newcomber has been employed by Respondent for 17years and currently works on the hide puller. He testifiedthat on January 8 he happened to be in the electrical cir-cuit room when Manager Brown came in and told himhe had heard Newcomber "was getting the guys all up inthe air talking about our benefits." Newcomber respond-ed that a lot of employees had been complaining aboutbenefits and asserted that employees were losing moneybecause of inflation. Brown replied, "Well, everyone [is]suffering from inflation," but continued, telling New-comber to stop "getting the guys up in the air talkingabout the benefits." Newcomber also said that Browntold him that he had heard Newcomber was "the onewriting Union letters." Newcomber, after hesitating, saidthat there were a lot of employees involved in that.Brown commented he did not think Newcomber wouldhave been doing something like that.Brown's version is different. He said Insurance Coordi-nator Carole Hansen had reported that Newcomber was"hassling" her on some insurance claims. She asked himto talk to Newcomber to ask him to stop. Brown said itwas his understanding, through Hansen, that Newcomberwas asking for preferential treatment of his claims andasserting everyone else's claims should be dropped andhis should be paid. Accordingly, he told Newcomber tostop "raising so much sand" with Hansen. "She's gettingit done the best she can. Just give her some time ...leave her alone." He denies saying anything to New-comber during that conversation regarding Newcomberbeing the individual authoring union letters. He says hedid not know Newcomber was doing so, and never inany way discussed with Newcomber the fact that he wasfor the Union.Sometime in February, according to Newcomber, hewas walking through the main office to Hansen's officeto "do some insurance work" and he remembers thatBrown saw him and said, "You better hope that the471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion gets in." After completing his business withHansen, he was returning through the office, havingbeen joined by Camerlinck. Brown, Foreman "Alabama"Cox and some other "bluehats"2were in the officefrying hamburgers on an electric skillet. Camerlinck re-marked that the hamburgers smelled good. Brown turnedto the others saying, "There goes another one of themfucking Union scabs." Camerlinck asked him to repeatthe statement and Brown did so. Then Brown told him,"Get the fuck out of here before I get mad." New-comber, with less detail, testified consistently with Cam-berlinck.Brown denied referring to any employee as a "fuckingUnion scab" and also denied telling Camerlinck to getout before he became angry. Later he observed that hehad no idea what the phrase "Union scab" meant as hehad always thought scabs were nonunion individualswho crossed picket lines.As noted, the complaint alleges these conversations tocontain two elements: unlawful interrogation regardingan employees' union activities and a threat of reprisal forthose activities. First, the relative credibility of the wit-nesses is a difficult question. Newcomber and Camerlinckare both still employed and are at risk for this testimony;thus it appears credible, except for the reference to unionscabs, an unlikely phrase to be used by Brown or any-body. But Brown is a former Union member and, if nowimbued with union animus, could have twisted thephrase to Respondent's advantage. Yet, on the stand heseemed genuinely puzzled by the phrase. Neither he, norI for that matter, had ever heard it before.Furthermore, there is real doubt regarding the legalsignificance of the phrase. If it occurred as Newcomberand Camerlinck say, no doubt it was intended as a scorn-ful remark-but would it restrain or coerce anyone inthe exercise of their Section 7 rights? The phrase "getout" of the office before the manager "got mad" mayhave raised some fear in the recipient's mind, but ofwhat? Keeping in mind that the plant employees regular-ly use coarse language, barnyard humor and macho pos-turing, in that context the threat, unclear at the outset,loses even that magnitude. Taken with Brown's credibledenial, I recommend that the reprisal threat be dismissed.With regard to Brown's denying questioning New-comber regarding his having authored some union litera-ture, however, I am less persuaded. There is no evidencethat Newcomber was unduly harassing Hansen or askingfor preferential treatment of his claims. She was a wit-ness, but was never asked about the matter. There is,therefore, substantial doubt that Brown was attemptingto alleviate a problem between herself and Newcomber.On balance, I conclude that Brown's question constitutedan unlawful inquiry into Newcomber's union activity andso find.32 Individuals who wear blue hats are either supervision or utility work-ers who spell line employees who need to leave the line temporarily.a In assessing the 8(a)(3) allegations of unlawful discharge and onerouswork transfers, I have considered the fact that known union activistNewcomber did not suffer like treatment. That tends to weaken the Gen-eral Counsel's case in regard to those matters.2. Paragraph 5(b) of the complaint alleges that onMarch II Brown promised Camerlinck a benefit to dis-suade him from supporting the Union. In support of thisallegation Camerlinck testified that about a month beforethe election he happened to be in Johnnie Patterson'soffice with Patterson and several others. Camerlinck hadjust arrived and had missed part of the conversation butBrown asked him, "What do you think of that?" Camer-linck asked what he was talking about and Brown toldhim there was a rumor that the Company was going tobegin "gang time" and asked Camerlinck what hethought of gang time.4Camerlinck understood thatbefore the gang time bonus was to be paid the crewwould have to process 2,200 beef in 8 hours or 2,750beef in 10 hours. He thought working that many car-casses in six 10-hour days would be too much and toldBrown so. Brown needled him saying Camerlinck was"too soft and wasn't used to hard work." On the follow-ing day Camerlinck was taken off the hide puller andasked to rump for a day. He had been a rumper 2 yearspreviously, but did not particularly care for the job. Thatevening he mentioned to Cox that his arms and wristswere sore. The next day he says Brown heard about hissoreness and laughed at him, telling him that he had been"crying the day before about having to work hard." Ca-merlinck responded by saying that he had not beencrying, but just mentioned that his wrists were sore.Again, Brown said, "You are just too soft, and you justcried all day," laughing at Camerlinck for having towork "for a change." Camerlinck replied he could workBrown "to his knees any day."With regard to this entire exchange, it appears signifi-cant that at no time did Brown mention the Union to Ca-merlinck. It is true that the election petition had beenfiled several weeks before and it can be supposed thatBrown and most of the employees were aware of it.Nonetheless, I am unable to find, even crediting Camer-linck's version, that the incident violated the Act as apromise of benefit designed to dissuade Camerlinck orother employees from supporting the Union. Gang timeappears to have been a practice followed by the Compa-ny in the past and Camerlinck, a 15-year employee, waswell familiar with it. Therefore, Camerlinck was notlikely to and did not view the gang time bonus as a bene-fit' he thought it would involve more work. Second,Brown did not in any way tie gang time to the unionrepresentation question.For the purpose of analyzing the legality of Brown'sstatement, I shall assume that Camerlinck's testimony isreliable. Even so, I am unable to find that the conductviolated the Act. See Wilhow Corporation d/b/a Town &Country Supermarkets, 244 NLRB 303, 307-308 (1979)(Davis/Robinson conversation), and at 309 (wage in-crease matter). The case is replete with union animus ofsuch severity as to require a bargaining order underN.L.R.B. v. Gissel Packing Co.5Yet, the Board upheld4 Camerlinck knew from past experience that gang time was a bonus tobe paid all members of the gang, i.e., the kill floor personnel, if theyprocessed a certain quota of beef carcasses.5 395 U.S 575 (1969)472 UNION PACKING CO.the Administrative Law Judge's dismissal of two inci-dents similar to those occurring here. The first incidentoccurred a week after the union demanded recognition.It allegedly constituted unlawful interrogation and athreat of discharge for union activity. The supervisorasked the employee "What was going on?" When theemployee replied he did not know, their conversationturned to the employee's plan to build a house. The su-pervisor asked, "You'll need a job, won't you?" and afterthey talked some more, the supervisor again remarked,"Well, you'll need a job to make payments on that." TheAdministrative Law Judge dismissed the allegation be-cause the question was not directed at learning about theemployee's union activity or sentiment or the union ac-tivity of any others. He therefore found that there wasno interrogation involved and the supervisor's observa-tion about the requirement of a job was only an innoc-uous response to remarks about contemplated expendi-tures of money, not a subtle threat of job loss. In thesecond incident the judge discussed a wage increasewhich became effective after the union's demand. Heheld there that the proof did not satisfy the SupremeCourt's N.L.R.B. v. Exchange Parts Co.,6 test that thewage increase must be for the "express purpose" of in-ducing employees to reject the union. Even though thecompany had already expressed animus against the unionorganizing at that point, the Administrative Law Judgenonetheless held that such conduct had not been shownto be for the prohibited purpose. One of the factors herelied on was the absence of a union organizing nexus tothe granting of the increase, particularly evidence oftiming.Likewise, Brown's question to Camerlinck regardingwhat he thought of gang time was devoid of any refer-ence to union organizing, even though the petition wason file. While the timing is somewhat suspicious, theunion animus is far less here than in Town & Country Su-permarkets, supra. Moreover, there are no doubt dailyconversations about possible job changes and job condi-tions, all of which are perfectly innocent. I conclude thisto be one. I reach this conclusion despite the fact thatunion animus may be found elsewhere in this record.Certainly in Town & Country Supermarkets, the sugges-tion of a job loss or a wage increase would have beenserious matters if connected, even indirectly, to union or-ganizing. But they were not so connected and no viola-tions was found by either the Administrative Law Judgeor the Board. Likewise there is no proof that Brown'squestion to Camerlinck, or the I-day rumping job, wasconnected to union organizing; accordingly, the sameresult obtains and the allegation must be regarded as un-proven. I therefore recommend that this allegation bedismissed.3. Paragraph 5(e) of the complaint alleges that on May9 Brown threatened employees with more arduous work-ing conditions because of their support for the Union. Tosustain this allegation the General Counsel relies on thetestimony of crotcher Dennis Stiles. Stiles testified thaton May 9 he was on his way to Carole Hansen's officeto discuss an insurance matter. While in the office area6 375 U.S. 405 at 409 (1965)he ran into Brown who was going the other way. Stilesexcused himself as they passed; he recalls after that oc-curred, Brown said, "Well, there's another man that'sgoing to be down in rendering." Contrary to Respond-ent's brief, the record does not reflect that Brown deniedthe conversation. However, Brown did say that the daybefore Stiles was discharged (i.e., May 9) Foreman Coxhad "called down" Stiles for throwing water on anotherindividual.In view of the vague nature of Stiles' testimony, hisminimal union activity, and the fact that the election hadbeen conducted nearly a month before, albeit still incon-clusive, and the fact that the remark is not even indirect-ly connected to any union activity or beliefs by Stiles, Iam unable to find a violation here. I recommend that itbe dismissed.Also on May 9, and alleged to be in support of thisallegation, is the testimony of Elmer Pruett. Pruett, nor-mally a tail cutter, had been training on a new job, the"chuck" or "lower" saw, with Walter Czerwinski. Atbreak time, Pruett went to Patterson's desk for coffee.He says he was covered with blood, sweat, and bonechips. He was exhausted. Brown looked at him andlaughed. According to Pruett, Brown then told New-comber, who was standing nearby, that Newcomber was"next." Newcomber does not corroborate Pruett. Hesays he was too far away and did not hear what wassaid. Brown did not testify about this incident.Once again, there does not seem to be any connectionto the union organizing drive regarding this incident.First of all, laughing at Pruett, while it may constituterough humor, typical of Brown and the plant generally,carried no antiunion suggestion. Second, Pruett's claimthat Brown threatened Newcomber is not corroboratedby the direct victim, Newcomber himself. Thirdly, aswill be seen, Pruett's credibility is subject to great doubt.Accordingly, I conclude that this allegation has not beenproven either. Thus, that portion of paragraph 5(e) of thecomplaint dealing with Brown's May 9 conduct be dis-missed.Johnnie PattersonAs noted, Johnnie Patterson is a processed meat sales-man who was formerly the offal foreman. Paragraph 5(a)of the complaint alleges that he threatened employeeswith discharge on several occasions between Februaryand April 11. In fact there is only one incident in therecord which arguably fits the allegation. That occurredon February 16. On February II a memo was issued byone Larry Horbach, whose position is not shown in thisrecord but who appears to be a management official. Thememo was sent to "all foremen" advising them that onFriday, February 15, Horbach would conduct an unem-ployment compensation procedures workshop. Pattersonreceived a copy of the memo but did not attend becausehe was not a foreman. He says on the following day,February 16, when he went to work he found on hisdesk copies of some material used in the workshop, in-cluding a "notice of warning" form which was new.That form is part of the material in evidence as Respond-ent Exhibit I.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPatterson was reviewing the material when a break oc-curred and he was visited by Camerlinck, Newcomber,and perhaps other employees as was their custom. Thosetwo testified that the incident occurred approximately 2weeks before the April 11 election. There is, therefore, anearly 6-week discrepancy regarding the timing of theincident, yet all three seem to be referring to the sameconversation. Due to the documentary evidence I findFebruary 16 is the date of the conversation.Camerlinck and Newcomber say Patterson had somepapers on his desk. When Camerlinck looked at it, Pat-terson told him it was "a write-up sheet" containing"things that you could get fired for, if the union got in,these were things that they had to write you up for, suchas insubordination, being late, improper dress." Camer-linck testified Patterson told him he had attended a com-pany meeting with "the Labor Relations Board man thenight before" to find out where they stood with "theLabor Relations Board, what they could, what the ruleswere, I can't remember exactly." Camerlinck said thatPatterson "indicated to us that if the Union got in thecompany had to use this paper and had to write us upand that if an employee had two or more write ups, hewas discharged."Newcomber testified that the discussion occurredabout a month before the election and Patterson told thegroup that "over the weekend, the Labor Board hadcome in and were showing films and were telling thecompany the rights they had." Newcomber says Patter-son remarked that "if the union came in, it would be alot easier to fire [you] guys, because for being late, if youwere late, or if you had a bad attitude, or wore thewrong clothes, this was some of the things that he saidwere on this paper. And if we got the union in, it wouldbe a lot easier to fire us than it is now." Newcomber saysPatterson did not show him the paper, but is sure Patter-son used the words "National Labor Relations Board."He denies that there was any reference to unemploymentcompensation matters. Camerlinck, too, is certain thatPatterson mentioned the National Labor RelationsBoard.Patterson denies mentioning the National Labor Rela-tions Board and says he was discussing the unemploy-ment compensation material and the new warning slipenclosed with them. He recalls being very angry withthe new form because it meant that things would betougher for employees than they had been before. Histestimony: "Well, I was sitting at my desk reading overit and some of the things that it lists here that you canfire people for and I never saw anything like this before.The way it appeared, you can read almost anything intoit ...I looked at the paper and I was reading it, andaccording to this, you can get fired for almost anythingand still, I asked them, I said, if this is some of theclauses in here that you can get fired for, what do youneed a union for? I mean, what can a union do for you,that is what I said." On further examination he said thatthe Company's policy toward the transgressions listed onthe warning slip had, until then, been tolerant. He saidhe was thinking out loud and since the employees wereseeking a union for protection, he thought, in a confusedway, that the Union would do them no good.Frankly, I found Patterson's testimony to be very con-fusing and disoriented. He conceded that the Union haddone nothing whatsoever to give him his idea. Even so, Iam not convinced that he mentioned the National LaborRelations Board to the employees. This arose out of anunemployment compensation workshop and, if anything,he was referring to the materials generated by it. Theemployees' evidence to the contrary is rejected. None-theless, I conclude that Patterson's remarks could reason-ably be taken by employees as a statement that unioniza-tion would result in increased discipline of employees formatters which had long been tolerated, particularly at-tendance, insubordination, carelessness, attitude, perform-ance, and dress.7I conclude therefore that Patterson, ad-mitted to be Respondent's agent,8violated Section8(a)(l) of the Act by implying that unionization wouldresult in stricter rule enforcement, including disciplinewhich could lead to discharge. This is not to say, how-ever, that Patterson was in fact speaking management'smind. I have no doubt that Patterson was as confused inthat office as he was before me.Guido HaaseAccording to the remaining portion of paragraph 5(e)on May 6 Assistant Kill Floor Foreman Guido Haasethreatened employees with more arduous working condi-tions because of their union activities. In support of thatallegation the General Counsel relies on the testimony ofElmer Pruett. Pruett testified that at 6 a.m. he had justarrived on the kill floor and was at the drinking fountain.Haase approached him and told him: "One of [your]union brothers [is] in the blood pit. It is just starting,baby, and you are next. On that morning rumper CliffLittle had been asked to replace Sonny Prue in the bloodpit. Haase recalls that at one point he and a bunch of fel-lows were standing around on a break and someone toldPruett, "Your union brother is in the blood pit and youare next." He denies making the statement himself sayinghe does not know who made it, but it was one of theemployees in the group. He said nothing to Pruett afterthe remark was made. This incident will be discussedmore fully in the section dealing with Little and Camer-linck, although it preceded Pruett's own discharge byonly a week.D. The Discharge of Elmer PruettElmer Pruett was originally hired in August 1966. Hewas discharged in mid-May 1980. Prior to his May dis-charge on February 19 he suffered a temporary loss ofemployment. Since Respondent had opened its new plantin 1979, Pruett had principally been assigned as a tailcutter on the kill floor, one of the lesser paying jobs. Hehas, over the years, requested higher paying jobs. Hissuccess regarding those efforts will be discussed below.As noted supra there is evidence that Pruett attendedfour or five union meetings, signed an authorization card,7 Offenses listed on Ihe new warning slipx Respondent's ansecr admit, him to he hoth a supervisor and anagent: how'ever, the testlinonny shows that he does not engage in directsupervision of an) cmnployees474 UNION PACKING CO.and, shortly before the April 11 election, wore a unionsticker on his helmet and put one on his locker door.9Aside from that, however, his union activity is minimal.He was not a leader in the union movement and there isno evidence that Respondent thought he was. He was alongtime friend of Plant Manager Brown, even sufferingfrom the same inability to read and write. Early in theiremployment, those two, as well as a number of otheremployees, were part of a motorcycle club. Brown roseto become plant manager while Pruett remained in lowerpaying jobs.On February 19, Pruett came to work suffering fromloose bowels. He told Assistant Foreman Haase that hemight need to be spelled due to his infirmity. Shortlybefore the 11 a.m. break, he asked utility man Lupe Per-ales to fill in for him. Pruett says Perales refused to do soas he was squeegeeing the blood pit. Pruett told him hehad to go to the bathroom but Perales told him Brownhad told him no. Pruett did not ask any of the other util-ity men, one of whom was nearby. I' Instead, he went tothe bathroom, and while he was gone, a number of car-casses passed through untailed. During the 11 a.m. breakwhich followed a few minutes later Pruett says Browntook him to the office. Pruett testified Brown told himhe "had too big of a mouth for the Union" and he wasgoing to fire Pruett, and Pruett would not be around tovote in the election. He claims Brown then told him hewas being fired because he did not have a utility man totake his place, but he knew "the real reason why."Brown testified that he discharged Pruett because hehad walked off the job. He said he learned from utilityman Ignacio Cano that Pruett had walked away. He sayshe caught Pruett in the hallway near the bathroom andasked him what he was doing. Pruett told him he had togo to the bathroom whereupon Brown remarked, "Youonly have about 15 to 20 cattle to go, couldn't you waittill then?" Brown says Pruett said, "No, I have to goright now. I asked Lupe but he kept on squeegeeing."Brown told him, "You just can't walk off your job. Andnow we've gotten this split on all these cattle from thetails not being cut off." Brown says both men got a littleangry so he told Pruett, "I just don't need you no more."Brown also testified that Pruett had, over the years,left his job before "lots of times." He recalled one inci-dent which occurred nearly 10 years before where heand several others rode motorcycles over to Pruett'shome and asked him to return to work. He was unable torecite with specificity the other occasions, but I have nodoubt that his testimony is reasonably accurate, consider-ing Pruett's conduct here.In any event, after being told to leave, Pruett went tothe union hall to tell organizer Niederdeppe what hadoccurred. Niederdeppe caused an unfair labor practicecharge to be filed, Case 17-CA-9469, on February 22.The charge was not received by Respondent until Febru-ary 23.However, on February 20, the day after Pruett's dis-charge, Brown telephoned Pruett and asked him to comeback to work. Pruett says Brown asked him to admit he9 He claims he was "the first" to wear the stlckers'o See Ihe testimony of utility man Ignacio Canohad been wrong for having gone to the bathroom but herefused to do so. Even so, Brown asked him to return.On February 21 Pruett returned. Brown says he askedPruett to return after some employees interceded onPruett's relationship. Brown says he accepted that argu-ment and called Pruett back.Later, after Pruett returned to work, Corporate VicePresident George Schueman spoke to Pruett about theUnion's unfair labor practice charge. Pruett said Schue-man apologized for Brown's action, told Pruett that hehad instructed Brown to leave him alone, during the or-ganizational drive, and told him that, if he had any otherproblems with Brown, Pruett should come and see him.Pruett also says Schueman asked him to sign a paper towithdraw the charge. Pruett told him that it was notnecessary; indeed the Union was already in the processof withdrawing it.Pruett continued to work as a tail cutter during thenext few months. He testified that, on three or four occa-sions prior to the election, Brown told him to "backaway from the Union or be fired," also saying he "betternot vote for the Union" because if he did he would havetrouble finding another job because he could not read orwrite. Brown denies the statements altogether.On election day, according to Pruett, Brown followedhim to Patterson's office for coffee. Brown asked Pruettif he had voted yet and Pruett replied that he had. Ac-cording to Pruett, Brown then said, "Good. Now I cantell you what I think of you." Pruett says Brown calledhim "prick." Pruett replied in kind saying he did nothave to tell Brown what he thought of him, Brownknew exactly what Pruett thought. Brown told Pruett, "Ihad orders from the front office to keep my hands offyou until after the election, but I'm not going to fire youthis time, I have several other dirty jobs lined up foryou. I am going to make you sweat it." Pruett asked Pat-terson if he had heard what Brown had said. Pruett saysPatterson claimed he had heard nothing and asked if hehad any witnesses. Pruett went back to work.For 3 weeks nothing further occurred. On May 6,Cliff Little was sent to the blood pit to replace theabsent Sonny Prue and Assistant Foreman Haase alleged-ly made the remark discussed above in section C, supra.On May 8 Haase told Pruett he had orders to take himoff the tail cutting job and to put him on the lower saw.The lower saw operator, Walter Czerwinski, was as-signed to train Pruett. According to Pruett, Haase toldPruett he had better stay with the lower saw job or he"would be through." He says Haase also told Czerwinskito "show me a couple of cuts and then go squeegee thefloors and don't help [Pruett] no more, get lost."Both Haase and Czerwinski deny Pruett's version.Haase recalls that Pruett had been asking for higherpaying jobs so he and Brown discussed it and decided toput him on the chuck saw. He says he remembers tellingCzerwinski to "stick with him" and teach Pruett how tosaw cattle. He says he directed Czerwinski to watchPruett but to clean up the floor in the immediate area.Pruett contends that Czerwinski did little if anything totrain him on the chuck saw but instead hindered him by475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelling him to replace broken blades with used, ratherthan sharp ones.Czerwinski is a 26-year employee of Respondent, is 63years old and has handled the saw for several years. Hesays Haase told him to teach Pruett how to perform thesaw job and denies that Haase told him to leave Pruettalone. He says he worked with Pruett for 2 days, oftenstanding behind him to help guide the saw. He explainedto Pruett that he should not push the saw so hard be-cause that tends to break the blades. Czerwinski saysthat, although Pruett did well the first day, on thesecond he leaned on the saw too heavily and broke fourblades. Czerwinski says on both days he often took overthe saw and was never far from the saw area whilesqueegeeing, though at one point he walked down thechain while squeegeeing and signaled others that he wasmaking "easy money." That, too, appears to be typical ofthe heavy humor seen in the plant. It is not evidence thatHaase told him to leave Pruett untrained.Pruett says that because of those 2 days on the chucksaw he became so exhausted he had to soak in hot waterand have his wife give him rubdowns. He also claimsOffal Foreman Elmer Branson came up to him onceduring that time and asked him how much longer he wasgoing to be doing the saw job because his replacementon the tail job was losing too much usable product.On the second day, at approximately 8:45 a.m. he washaving coffee in Patterson's office, covered with blood,sweat, and chips. It was at that point he says Brownlaughed at him and told Newcomber he was next. Thisincident is discussed above. About 10:30 a.m., Cox askedhim how he was doing and he replied, "Just great, turnup the chain." About 15 minutes after that Haase pulledhim off the job and sent him to Brown's office. Browntold him he was breaking too many saw blades and wasafraid he was going to hurt himself. Therefore, Brownsaid, they were going to stick him in the hide cellar.Brown says Pruett was training on the chuck saw atthat time and was actually a spare man on the floor. Hesays he received a request from Hide Cellar ForemanDoc Delaware for additional help so he selected Pruett,the extra man, to help out in that department. Delawareand Piittmann corroborated Brown saying that a freightcar had arrived and needed to be loaded that day. Theyhad suffered some absences that morning and neededsomeone to help. Brown says Pruett's transfer was in "noway" permanent.That day Pruett loaded the boxcar for a period of timebut was removed from that task to assist in cleaning up afat spill from one of the fleshing machines located in thehide cellar. I According to Pruett, the cleanup directiveoccurred just after he had told Delaware he was doing"just great" loading the boxcars. He said a few momentslater Delaware told him and a Mexican to clean up thefat spill with their bare hands. Pruett resented workingwith his bare hands in this fashion, preferring a shovel,which was not allowed him. He claims that workingwith the fat was like working with "snot." Finally, he as-" A fleshing machine removes excess fat from fresh hides prior totheir being placed in brine for curingserts that after he had worked with this distasteful mate-rial for some time, the fleshing machine "cleared itself."Delaware testified that the machine did not clear itself,that a a pump diaphragm had become jammed by a pieceof hide, a not uncommon occurrence, and had to be dis-assembled to correct. Second, he points out that thereare two types of fat which fleshing machines encounter,"stringy" and "loose." He says that a shovel simply doesnot work on the stringy type because it falls off. He alsosays that picking up stringy fat with one's bare hands issomething that hide cellar employees are commonly re-quired to do.After the cleanup was completed, Pruett returned tothe boxcar and loaded hides for the rest of the day.On the next workday, the following Tuesday, Pruettreported to the kill floor but was told to return to thehide cellar. He says no explanation was given him forthat change. As the boxcar had been loaded the previousday and an expected truck had not yet arrived, Pruettwas assigned to "hook hides" over the "raceways."12Hooking is the easiest job in the hide cellar. The crewremoving hides stands on a catwalk next to the raceway.One or more employees pull the hides to the surface ofthe water with a long pole. Another employee locatesthe hole in the hide and hands the hide to the hooker,hole first. The hooker grasps the hide and lifts it approxi-mately a foot from the water and places the hole on thehook of a moving chain. The chain then drags the hidethrough the raceway to the wringer. The chain is uni-formly level above all four raceways at the hookingpoint. However, several feet before it reaches the wring-er, the chain turns up approximately two more feetbefore it enters the wringer.Pruett says he was ordered by an unidentified bluehatto hook the hides at the point where the chain enters thewringer. He quickly determined that the job was toohard to do there and refused to perform it anymore. Hetold leadman Buck Lyle that it was too hard but Lyletold him he had been ordered to have Pruett work inthis fashion.Both Delaware and Lyle deny that any such orderwas given. Indeed, Lyle denies that Pruett was everasked to hook hides at that end of the raceway, agreeingit would be too hard to do so. He says that, when Pruetttold him the work was too hard, they were all standingat the opposite end of the raceway where the chain isthe correct height. s He never saw Pruett at the wringerend.Pruett says he went to see Delaware to ask why hewas being told to hook the hides at the wrong end of thevat. Pruett quotes Delaware as saying he had been toldto have Pruett do it that way. When Pruett replied itcould not be done, Delaware told him, "I can't use youno more." Pruett says they then went to Brown's officewhere Delaware spoke to Brown alone. When Brown12 A raceway is a brine vat approximately 10 feet deep. There are fourIocaled in the hide cellar Hides are cured in the raceways for 48 hours." i'ruett says the order was given him shortly after he observed PlantManager Broswn walking through the hide cellar. Brown and Delawareagree that Brown spoke to Delaware ihat morning in the hide cellar butcredibly testified that Pruett was not the subject of their conversation476 UNION PACKING CO.came out of the office he told Pruett if he could not dothe hide cellar job as far as he was concerned Pruett hadquit. Pruett says he replied, "Then you are firing me?"Schueman then ran out of the office and asserted Pruetthad quit. Pruett says he asked why he could not have histail cutting job back. Schueman told him he was "miss-ing too many beefs" and they had put him in the hidecellar to keep from firing him. Pruett challenged, "Youmean you put me in the hide cellar to fire me."Delaware and Brown's version of this altercation isquite different. Delaware says he simply had Lyle assignthe hooking job to Pruett, telling Lyle, "Show him whatto do." He said about 2 hours later Lyle came to himand told him Pruett had said the job was too hard forhim. Lyle says he assigned Pruett the job of hookinghides at the proper point on the raceway and nevermoved Pruett from that spot. He remembers Pruett toldhim the job was too hard so he reported to Delawarethat Pruett said he could not do the job. Pruett was notwith them in the office so Lyle had to go get him. Lylealso testified that he does not think Pruett asked himwho put him on the job and does not think that he gaveany response to any such question. Lyle did not hear theconversation between Delaware and Pruett.Brown testified that at some point that morning Dela-ware appeared at his office with Pruett saying thatPruett did not wish to work in the hide cellar any more.Delaware then left. Brown testified to the following con-versation: "I said, 'What's the matter, Elmer?' He said, 'Iain't going to work in the hide cellar.' I said, 'Oh, youmay work a couple of hours down there.' And he says,'No, you're firing me' and I said, 'No, I ain't firing you,Elmer.' And we talked back and forth there for a littlebit. And he said, 'You fired me.' I said, 'Elmer, I ain'tfiring you' ...so he got mad and he stomped out andwent home. I figured he'd be back the next day. Heck,he done it I don't know how many times and come backand next day."Brown does not remember if Schueman said anythingin that conversation but does recall Pruett asked to goback to cutting tails. He denies there was any conversa-tion about Pruett being sent to the hide cellar to keephim from being fired. On cross-examination he saysPruett said nothing about the sort of work he had beenrequired to do in the hide cellar saying only that hewanted to go back to the kill floor. Brown concedes thathe asked Pruett, "Well, what if that's the only job I'vegot for you? ...It could be." It was at that point hesays Pruett accused him of firing him. Brown says hetold Pruett he was not firing him, but Pruett "stompedout" as he had done 15 to 20 times in the past.The General Counsel challenged Brown's testimonyabout 15 or 20 previous walkouts, and I think it is clearthat Brown was exaggerating. But it is also clear thatPurett had indeed walked out on a number of occasionsbefore. L4 This time, however, Pruett did not return thenext day.14 See the testimony of Gene Feder, which corroborates Brown re-garding the motocycle incidentWith regard to the relative credibility between Pruettand Respondent's witnesses, while I have found Brownexaggerated on the number of times Pruett had walkedaway from his job, nonetheless on balance he Czer-winski, Lyle, Delaware, and Brown were far more credi-ble than Pruett. Pruett was not an impressive witness. Hewas garrulous, voluble, aggressively assertive, andseemed wont to add detail where none was called for.While he has not achieved any level of formal education,he nonetheless appeared to me as gifted with guile andcunning and was certainly prepared to use those skills infront of me. s Whenever he was given a chance, he will-ingly embellished;'6and, although it does not appear inthe record, while sitting in the courtroom engaged ingreat animation during the testimony of others. Whenthere was testimony favorable to his cause, he grinnedvictoriously shaking his head up and down; when thetestimony was contrary to his interest, his face becameclouded and angry and he shook his head in fiercedenial. He testified it was hard work required by the sawwhich exhausted him. Nonetheless, the record showsthat he is 46 years olds, 6 feet 3 inches, and weighs 330pounds. He is a very strong man. His predecessor,Walter Czerwinski, although a physical fitness enthusiastand also strong, is 63 years old, 5 feet 10 inches andweighs but 220. He has held that job for several yearswithout difficulty. Thus it seems unlikely that the job isas hard as Pruett claims. Furthermore, Pruett's testimonythat Czerwinski deliberately had him use dull saw bladesis patently ridiculous.And, too, I have no difficulty in crediting Brown's andHaase's testimony that they put Pruett on the lower sawjob because he had asked for a higher paying one. AsBrown pointed out, Pruett was a longtime employee anddeserved such a chance. Indeed, he had been put on theflanking job earlier but declined it when he said it hurthis back. Both the flanking and the lower saw job paidmore. Pruett, however, says he never asked for thelower saw job, but wanted to work on the hide pullerwith the air knife. Brown and Haase knew Pruett hadalso said he was afraid of heights and did not wish towork up in the air, a requirement of the hide puller job.Accordingly, I do not credit Pruett in any significantway. Thus, I reject his testimony that while he was inthe hide cellar someone told him to move to the highend of the chain in order to make it deliberately hard forhim to hook the hides. Indeed, it appears to me thatDelaware rather than giving Pruett onerous work, gave'" Pruetl clearly dissembled at one point. He said he "never once"worked in the hide cellar before May 1980. But employees Loftus andNolan recall his having worked there previously, though not recently.'6 Examples of Pruett's embellishment are: (I) His claim that, on Feb-ruary 19, utility man Perales refused to spell Pruett on orders fromBrown; (2) his claim that Haase told Czerwinski "to get lost" after show-ing Pruett only the minimum necessary to operate the chuck saw. (3) hisclaim that Branson asked when he would return to tail cutting becauseBranson "needed" him; (4) the claim that the fleshing machine "clearedilself' as implying that ihe fat cleanup job was unnecessary and thereforeharassment: (5) his claim that Delaware said he had been told by an un-named person to have Pruett hook on the high side of the hide chain; and(6) his two claims that, when he told supervision he was "doing justgreat" on his new jobs. they immediately made it worse for him Thereare other examples as well477 DECISIONS O)F NATIONAL LABOR REL.ATIONS BOARDhim a fairly simple job. Furthermore, I reject the impli-cation of his testimony that he was deliberately pickedon to perform the fat cleanup job by the fleshing ma-chine. No doubt such unappetizing jobs are requiredfrom time to time, but these occur not only in the hidecellar but elsewhere in the plant. Certainly it was reason-able for hide cellar supervision to ask him and anotheremployee to do the cleanup work. I find no suggestionthat this was done as a reprisal.What occurred, it seems to me, is that Pruett per-ceived the transfers as a reprisal, refused to put up withthem, and defied Delaware when he said he would notdo the work anymore. Delaware did not care one wayor the other since Pruett was only on loan to him. As aresult he took Pruett to Brown and Brown tried toreason with him, but Pruett would have none of it andleft.Considering Pruett's general lack of credibility, I alsoreject his testimony that on May 6 Haase violated Sec-tion 8(a)(l) of the Act by threatening him with more ar-duous working conditions because of his union activities.The remark was that one of Pruett's "Union brotherswas in the blood pit. It is just starting, baby, and you arenext." Haase recalls that it was another employee whomade the remark and denies that it was he. Here again, Ifind Pruett's credibility to be far less than that of Haaseand recommend the allegation be dismissed. 17E. The Discharge of Dennis StilesDennis Stiles' job was belly ripping or crotching. Hisduty station was the third or fourth job on the chain.Before the carcass gets to him, it is bled and legged, i.e.,the hind legs are skinned and attached to the trolleychains. The animal is upsidedown, hanging from its hindlegs. Stiles' job is to make a vertical slit from the ani-mal's anus to the sternum. Several times a day it willoccur that an animal, because of death throes, will beshackled by the wrong leg and turned around on thechain. Such an animal will come down the line back-wards. It is Stiles' job, together with the second hang-offman, the duty station which precedes him, to turn theanimal around by use of a turn-around track. This re-quires Stiles to leave his work station and move up theline 15 to 20 feet, joining forces with the hang-off man towrestle the animal around. This occurrence is commonand, despite Stiles' testimony that he was never actuallytold to perform this duty, he had been performing itsince he was hired in 1978. Despite his claim that he hadnever actually been told to do it, it is clear that the indi-vidual at his work station was required to do it. I reachthis conclusion because there was no one else who couldhelp, and the turn-around track is between his stationand the preceding one. It is likely that Stiles was told,but simply does not remember it.'1 The General Counsel and the Charging Party argue that I shouldpresume Respondent had an unlawful motive in the Pruett discharge be-cause of a perceived shift in the assigned reason for the discharge. At anunemployment hearing Respondent argued that Pruett was terminated forhaving left work. Here it says Pruett was terminated for having left workon this and other occasions. If this is a shift it is too insignificant tomatter, particularly in view of my credibility resolutions.Stiles testified that, on May 6, Assistant ForemanHaase told him to "pre-gut" the animals as well as ripthe belly. This required Stiles to make a second cutinside the animal freeing the internal organs from theinner hide. Haase, however, denies ever issuing Stilessuch an order.Nonetheless, Stiles on that day began making a secondcut. This doubled the amount of cutting time requiredfor each carcass. When he was making only the singlecut, he was able to leave his station for the few momentsit took to turn the animal around, for he could run backto the last one and, by cutting quickly, catch up. Howev-er, if he made two cuts, as pregutting required, he nolonger had time to turn backward carcassses. According-ly, on May 10 he decided not to do so anymore.On the previous day, May 9, he says Plant ManagerBrown remarked to him as they passed each other in theoffice "Well, there's another man that's going to bedown in rendering." Brown denies making the remark.The matter has been discussed, supra.On May 10 Stiles told the second hang-off man that hewould not help turn cows anymore because he was toobusy with his pregut duty. This quickly resulted in theline being stopped, for backwards animals still had to beturned and Foreman Alabama Cox became angry withhim for stopping the line, one transgression for whichthere was little tolerance. Stiles says he tried to holler toCox that he could not do both jobs and still race overand turn the animals. Cox is certain no one ever toldStiles he had to perform a second cut and that Stilesnever told him anyone had. Cox points out that there isanother station down the chain which performs that job.In any event, upon the third chain stoppage that morn-ing Cox told Stiles to accompany him to the office to seeBrown. Brown, however, was not there, having gone tothe nearby city of Council Bluffs, Iowa. Cox told Schue-man that Stiles would not flip cattle. Stiles said that hewas doing two jobs already and could not help out.Stiles never told either man, however, that he had beentold to pregut the animals. Thus, neither Cox nor Schue-man was aware of what the second job was.Cox left Stiles with Schueman. Those two had a con-versation during which Stile stold Schueman he had billsto pay so he had thought it over and had decided to getback up there and do it; do whatever Cox wanted himto. He walked back out on the floor with Cox and re-peated the same thing. Cox said, "Well, it's up to you."He then left momentarily and Stiles took Cox' remark aspermission to resume his place in the line. He did so andrelieved the utility man who had taken his place. Heworked for about 15 minutes and Cox reappeared tellinghim to go to the office to see Brown who had returned.When he arrived at Brown's office he says Brown toldhim, "I got you on insubordination." Stiles explained thatCox had told him he could either go home or do as Coxwished and he had chosen the latter. Brown thought thatover and said he could not go against Cox' word andthat Stiles should go home. Stiles asked for reconsider-ation and Brown told him to return on Tuesday and theywould discuss the matter. On the following TuesdayStiles returned to see about his job. Cox told him they47X UNION PACKING CO.had considered it again, and decided to let him go, par-ticularly as on May 9 Stiles had been warned aboutthrowing water on other employees. See section C,supra.Cox testified that Stiles had always helped turn cattlein the past but his failure had caused the second hang-offman to stop the chain several times that day. On the firstoccurrence, he remembers Stiles told him he did nothave time. Incredulous, Cox got mad, turned, andstomped away. On the third time it happened with Stilescontinuing to say he did not have time, Cox decided totake Stiles down and took him to Brown's office, report-ing to Schueman what the problem was. He told Schue-man he was leaving Stiles there until Brown arrived. Hesays Stiles never mentioned having any additional dutiesto perform. Later he went back out on the kill floor andsaw Stiles working again; aware that Brown was back inthe plant, he had Stiles removed from the line. He toldBrown by plant phone that Stiles would not turn thebeef. In his version there is no suggestion that he wasparticularly upset with Stiles for having gone back towork.Brown recalls the incident somewhat differently. Heremembers that he was out of the plant when Stiles re-fused to turn the beef and he was called back because ofthe incident. He spoke to Cox who said that Stiles hadrefused to turn three carcasses. When Stiles was broughtto Brown, Stiles told him that he "didn't have time" toturn the animals, but then said he would. Brown says hetold Stiles he thought it might be too late, but he wouldtalk to Cox and Stiles should come back in a couple ofdays to see if he could return to work. Brown deniessaying anything to the effect that 'I've got you this timeon insubordination." He agreed that when Stiles returnedthe following Tuesday he mentioned the water throwing.As noted above, Stiles, like others, had signed an au-thorization card, attended three or four union meetings,and wore a sticker prior to the election. However, thereis no intimation that Stiles was a union leader or that Re-spondent thought he was; indeed his union activity,except for wearing the sticker, appears to have been un-known to Respondent.Furthermore, although facially it appears as if Stiles'testimony is credible, there is an inherent problem withit. That is the question of whether or not Haase oranyone would ask him to perform a second cut on theproduction line where time was short and where therewas a station further down the line which performed theduty he was asked to. It seems unlikely to me that Haasewould have any reason to tell Stiles to make the pregutcut. Indeed, Cox points out that, if it were occurring,many of the entrails would end up on the floor beforethey were ready. Thus, I cannot credit Stiles' testimonythat he was asked to perform a second cut. It makes nosense, even if designed as a harassment, because theprobability of waste is too high. Even if it occurred, itdoes not appear that it was a duty given to him on a per-manent basis. Therefore, if he were supposed to makesuch a cut on May 6, there is no reason to think that itwas to continue through May 10.On May 10 when he refused to turn the cattle, henever once told Cox, Schueman, or Brown that thereason he could not turn the cattle was because he wasmaking a second cut. Furthermore. he never invokedHaase's name during any of this and the other three werein the dark about it. In the circumstances, I concludethat Respondent discharged him because he caused thechain to stop three times that morning because of his re-fusal to turn the animals. It is true that there is his testi-mony, denied by Brown, that on May 6 Brown told himhe was going to rendering, but even that, if credited, isvague. First, since Stiles is not credited with regard tothe directive relating to pregutting, there is no reason tocredit him with respect to Brown's alleged statementhere. But, assuming that Brown did make the statement,it is unclear whether it was made to Stiles or someoneelse in the office that day since the plant is a rough andready workplace. There is also the possibility that theremark was part of the daily razzing which occurs.Whatever it was, there is no reason for me to assume,blindly, that it was a threat to retaliate against Stiles forhis union activity. Accordingly, I conclude that the Gen-eral Counsel has not proven by credible evidence thatthe threat occurred as alleged or that its purpose was un-lawful. Furthermore, it appears to me that the evidencepreponderates in favor of Respondent's version, thatStiles was discharged because he refused to turn back-ward carcasses. Accordingly, the allegations involvingStiles should be dismissed.F. The :More Arduous Work AllegationsWilliam Camerlinck and Clifford LittleAs previously noted, on May 6, sticker Sonny Pruefailed to appear for work. Prue testified that he hadgotten drunk the night before, was still drunk and toohung over to work. His absence that day was unexcused.As it happened, he was the only experienced sticker Re-spondent then employed. The other blood pit employeeswere quite new. After the line started that morning, itbecame apparent to either Cox or Haase that the bloodpit employees were unable to perform their jobs properlyin Prue's absence. Accordingly, a decision was made totransfer Little, who had had a great deal of sticking ex-perience in the past, to the blood pit. That required hisremoval from his rumping job and a replacement wasneeded for that. Bill Camerlinck, a hide puller, had hadexperience rumping and so he was moved to replaceLittle. Little performed the sticking job for most of theday, but in the afternoon severely cut his hand. He wasunable to continue and had to go to the hospital formedical attention. Prue returned to work the followingday, but because Little was unable to return to the rump-ing job, Camerlinck remained there until Little returnedto work 6 weeks later."' When Little returned to work,he was again placed at the rumping job and Camerlinckreturned to the hide puller.As with the others, both Little and Camerlinck's unionactivities were minimal. The only evidence of discrimina-tory motive is the previously discussed remark made byn .ittle combined some vacation period with his injury absence andwas gone for longer than swould have been expected under the circum-siannes479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomeone to Pruett that morning that his "Union brotherswere in the blood pit and it was just starting, baby."However, despite the remark, whether made by Haase orsomeone else, the truth is that neither Little nor Camer-linck was moved as a reprisal for their union activity.Their jobs were changed as a chain reaction to Prue'sunexcused absence. 9 The fact that Little cut himselfwas unforeseeable and certainly it was not Respondent'soriginal intent to keep Camerlinck on the rumper job for6 weeks, although that is what in fact occurred.The General Counsel makes much of the fact that thesticker's job had changed between the time Little haddone it before and this occasion. Yet it appears that thejob was more difficult when he held it before, as it re-quired him to skin the animal's head, not just cut the lip,as well as stick the carotid artery. And, it may be, as theGeneral Counsel contends, that the animals now hang ata slightly different height than they formerly did, butthat does not appear significant; certainly it was not Re-spondent's intention to deliberately risk injury to Little.Indeed, it appears that cuts are common in packinghouses generally. As Prue pointed out, the sticking job isdifficult because the animals may not be quite dead at thetime they come to the blood pit; the risk of their jerkingis higher there than at a later stage of the slaughteringprocess. Prue, too, has cut himself in the past.In the circumstances, I do not find any discriminatorymotive in these two transfers. Accordingly, I shall rec-ommend that this allegation of the complaint be dis-missed.Jose MartinezJose Martinez had worked on the gut table, separatingintestines for approximately 3-1/2 years. His union activi-ty principally consisted of the fact that he served as theUnion's observer at the election on April 11.On May 6 he was assigned to train another man on thegut table and on May 9 was told to "rod the weasel,"i.e., place a rod through the animal's esophagus to clearit. About 9:15 a.m. he was pulled off that job, he says fornot doing very well, and was assigned to the offal de-partment pulling tripe. According to him that job can bequite dirty.However, the job was not a great deal different fromhis previous job, that of separating the edible from theinedible "paunches" or intestinal tracts. At his gut tablejob, he was required to send the inedible, condemnedpaunches to rendering through one chute and the ediblepaunches to the offal department via another chute. Thecondemned carcasses were clearly marked withU.S.D.A. blue ink.His job in the offal department required him to openthe paunches to clean them of the waste material inside.He says this was distasteful as occasionally the excre-ment would explode on him. Furthermore he says, thejob was steamier than his previous work station. Later,he was assigned another job in the offal department,trimming tripes. When he was assigned to the offal de-"i Employees Gish, Salanitro, and Barber all testified that temporarytransfers of this nature are common due to attendance and other man-power changes. The only unusual aspect of this transfer is the length oftime Camerlinck had to rump.partment, he says his pay scale remained the same butsince that time has increased for trimming tripes.Foremen Cox testified he was the one who made thedecision to move Martinez from the gut table to roddingthe weasel and thence to the offal department. He saysWilly Mitchell, a U.S.D.A. inspector, had told him Mar-tinez was putting condemned paunches down the ediblechute. As a result, he says he asked Martinez to rod theweasel for 2 or 3 days; Cox was satisfied with Martinez'work but Martinez was not, telling Cox he could not dothat job very well. As a result Cox sent him to the offaldepartment. He says this involved a wage increase from$6.57 an hour to $6.75.Aside from any credibility question with respect toMartinez, I fail to see a prima facie case with respect tothe unlawful nature of his transfer. It is true that it oc-curred some 3 weeks after Martinez served as an electionobserver, but no one ever told him he was being trans-ferred because of his union activities and there is no evi-dence, direct or indirect, suggesting that was the pur-pose. Cox' statement that he moved Martinez because ofa U.S.D.A. inspector's complaint is undenied. Further-more, Martinez, with respect to his duties in the offal de-partment, admitted to some carelessness with respect tocontamination. It is likely therefore that he may have op-erated in the same fashion while on the gut table. In anyevent, he suffered no wage loss, probably got an increaseimmediately, and certainly an increase when he went totripe trimming. He has had no serious difficulty in theoffal department and apparently is a reasonably valuedemployee there. In the circumstances, I cannot find thathis tranfer was motivated by antiunion considerations.This allegation, too, should be dismissed.Based on the foregoing findings of fact and the recordas a whole, I hereby make the following:CONCLUSIONS OF LAW'1. The Respondent, Union Packing Co., is an employerengaged in commerce and in an industry affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. United Food and Commercial Workers, AFL-CIO,Local 216A, is a labor organization within the meaningof Section 2(5) of the Act.3. On or about the dates shown in this Decision, Re-spondent violated Section 8(a)(1) of the Act by threaten-ing to more strictly enforce work rules in the event theemployees chose union representation and by interrogat-ing employees regarding their union activities.4. Respondent has engaged in no other unfair laborpractices except as otherwise found above.THE REMEDYHaving found that Respondent has engaged in certainviolations of Section 8(a)(1) of the Act, I shall recom-mend that it be ordered to cease and desist therefrom,and to take certain affirmative action designed to effectu-ate the policies of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and proposed remedy, and pursuant to480 UNION PACKING CO.Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER20The Respondent, Union Packing Co., Omaha, Nebras-ka, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with more strict enforce-ment of work rules, up to and including discharge, in theevent they choose to be represented by United Food andCommercial Workers, AFL-CIO, Local 216A, or anyother union.(b) Interrogating employees regarding their union ac-tivities.(c) In any like or related manner restraining or coerc-ing employees in the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Omaha, Nebraska, plant copies of the at-tached notice marked "Appendix."2"Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.20 In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herin shall, as prosided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posled Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"(b) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPos'rED BY ORDER OF THENATIONAl. LABOR RELtATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The National Labor Relations Act, as amended,gives all employees the following rights:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WI WILL NOT threaten employees with morestrict enforcement of work rules, up to and includ-ing discharge, in the event they choose to be repre-sented by United Food and Commercial Workers,AFL-CIO, Local 216A, or any other union.Wl WIlL. NOT interrogate our employees regard-ing their activities on behalf of the Union.Wi WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the above-enumerated rights.UNION PACKING Co.481